Citation Nr: 1612109	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for lumbar strain, low back disability.

4. Entitlement to service connection for left foot disability.

5. Entitlement to service connection for chronic sinusitis.

6. Entitlement to service connection for chronic bronchitis.

7. Entitlement to service connection for chronic headaches.

8. Entitlement to an increased rating for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982 and January 2005 to June 2006.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims for service connection for hearing loss and tinnitus were granted by the RO in May 2015.  That decision is considered a full grant of benefits sought on appeal, and the appeal is no longer before the Board.  The Veteran originally requested a hearing with a Board member but withdrew his request in a February 2016 statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required regarding the Veteran's claims.  First, it appears that the file does not include his complete service treatment records.  The AOJ should make additional requests for these records.  Next, with respect to the left knee claim, service records show a report of the Veteran banging his knee on the driver's compartment of a 155mm weapon and seeking treatment for pain, swelling, and popping in June 2003.  During the April 2007 VA examination, the Veteran reported injuring his left knee when he jumped off the back of a truck on base and twisted the knee in 2003 or 2004.  These injuries were not during a period of active duty, but it is unclear whether they occurred during a period of active duty for training or inactive duty for training.  Additionally, an October 2006 VA treatment record notes a diagnosis of degenerative joint disease of the knee, which was within one year of discharge from active duty.  There is no entrance examination from the Veteran's period of active duty that began in January 2005.  

For the left foot, the Veteran refused an x-ray during the April 2007 examination and the examiner did not diagnose a disability or provide a medical opinion.  However, VA treatment records show diagnosis of bilateral plantar fasciitis and a June 2009 examiner diagnosed palpable dorsalis pedis, posterior tibial pulses, and passively correctable flatfoot with hammertoe bilaterally.  Service treatment records during the Veteran's first period of active duty note complaints of bilateral foot pain and diagnosis of pes planus.  A VA examination and opinion should be obtained to determine whether any current left foot disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the bronchitis claim, VA treatment records show complaints of and treatment for chronic cough.  Some notes attribute the cough to post nasal drainage but a February 2008 note states that the etiology of chronic dry cough is unclear, as there were no clinical abnormalities.  Indeed, during the April 2007 examination a CT scan showed normal sinuses.  The Veteran served in Iraq and Kuwait from May 2005 to May 2006.  See DD214.  He asserts that his cough is due to dust exposure from that time.  An examination and medical opinion would be helpful to determine if the Veteran's chronic cough is due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  See McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.317.  Similarly, VA treatment records show complaints of and treatment for chronic headaches, which the Veteran reports started while he served in Iraq.  A medical opinion is needed to determine if the Veteran's headaches are related to service or to an undiagnosed illness or medically unexplained chronic multisymptom illness.  See McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.317.   

Finally, the RO denied an increased rating for PTSD and the Veteran appealed in December 2013.  The AOJ has not issued a statement of the case (SOC) on that issue.  The Board has no discretion, and the claim for an increased rating for PTSD must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the appeal on the issue of an increased rating for PTSD and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as noted in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. Request a search from the National Personnel Record Center, appropriate service branch, the Veteran's National Guard component, and/or another appropriate repository for copies of all service treatment records and his personnel records from National Guard service, including the specific dates of training.  Requests for federal records should continue until the records are located or deemed unavailable.  If unavailable, offer the Veteran an opportunity to provide copies.

3. After completing (2) above, schedule the Veteran for an examination for his chronic cough and forward the claims file to the examiner to provide opinions on the following:

a. Is the Veteran's chronic cough at least as likely as not due to an undiagnosed illness or medically unexplained chronic multisymptom illness?

b. Is the Veteran's chronic cough at least as likely as not due to the reported exposure to dust during service in Iraq from May 2005 to May 2006? 

Please consider all lay and medical evidence.  Provide rationale for any conclusions given.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4. After completing (2) above, schedule the Veteran for an examination for his headache claim and forward the claims file to the examiner to provide opinions on the following:

a. Are the Veteran's chronic headaches at least as likely as not due to an undiagnosed illness or medically unexplained chronic multisymptom illness?

b. Did the Veteran's chronic headaches at least as likely as not begin during his period of active duty service from January 2005 to May 2006? 

Please consider all lay and medical evidence, including the Veteran's reports of onset.  Provide rationale for any conclusions given.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

5. After completing (2) above, schedule the Veteran for an examination for his left knee and forward the claims file to the examiner to provide an opinion on the following:

a. Did the Veteran's left knee arthritis at least as likely as not begin during his period of active duty service from January 2005 to May 2006? 

Please consider all lay and medical evidence, including diagnostic studies.  

Provide rationale for any conclusions given.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

6. If the knee, back, foot, sinusitis, bronchitis, and migraine claims remain denied, issue a supplemental SOC and return the appeal to the Board if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




